PER CURIAM.
Appellant was sued by appellee for the alleged balance due on a promissory note which he had signed as comaker. He answered, denying the indebtedness, and filed a counterclaim for malicious prosecution. At pretrial the judge sua sponte dismissed the counterclaim for failure to state a cause of action upon which relief could be granted. This appeal is from the order dismissing the counterclaim.
Municipal Court Rule 54(b)1 provides that when more than one claim for relief is presented in an action, final judgment may be entered upon one or more but less than all the claims only upon an express determination that there is no just reason for delay and upon an express direction for entry of judgment. In the absence of such determination and direction the order is not final, but is subject to revision at any time before entry of judgment adjudicating all of the claims.
*492As we have stated before, our jurisdiction, with exceptions not here material, is limited to review of final orders and judgments.2 Here, the action remains pending and undecided as to the claim of appellee. Since the court did not make the express determination and direction required by the rule for entry of final judgment, the order is not final and the appeal must be dismissed.3
Appeal dismissed.

. This is substantially the same as Fed.Rules Civ.Proc. rule 54(b), 28 U.S.C.A.


. Code 1951, § 11-772.


. Golden Commissary Corp. v. Shipley, D.C.Mun.App.1957, 134 A.2d 324; Moyer v. Moyer, D.C.Mun.App.1957, 134 A.2d 649; Decker v. Dreisen-Freedman, Inc., D.C.Mun.App.1956, 124 A.2d 311, and cases cited therein; Silverstein v. Davis, D.C.Mun.App.1952, 91 A.2d 716.